28 F.3d 106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Yancy HAWKINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.  (Three Cases)
Nos. 93-56316, 93-56691 and 93-56692.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 10, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Yancy Hawkins, a federal prisoner, appeals pro se the district court's dismissal of his petition for a writ of habeas corpus challenging his sentences for submitting false amnesty and immigration documents to the INS.  We have jurisdiction pursuant to 28 U.S.C. Secs. 1291, 2255.  We affirm.


3
Hawkins appealed his convictions to this Court.  We affirmed the convictions and sentences in two unpublished memoranda, United States v. Hawkins, No. 91-50009, unpublished memorandum disposition (9th Cir.  Nov. 2, 1992) and United States v. Hawkins, No. 91-50087, unpublished memorandum disposition (9th Cir.  Nov. 2, 1992).


4
Hawkins claims that the panel of this Court that decided his direct appeals erred by (1) failing to sua sponte apply the version of the Sentencing Guidelines that went into effect while Hawkins's direct appeals were pending, and (2) upholding the district court's assessment of a $250,000 fine.  However, we have no power to overrule the decision of a prior panel, absent intervening Supreme Court precedent which calls the earlier decision into question.   See Branch v. Tunnell, 14 F.3d 449, 456 (9th Cir.1994), petition for cert. filed, 62 U.S.L.W. 3575 (U.S. Feb. 17, 1994) (No. 93-1327);   United States v. Gay, 967 F.2d 322, 327 (9th Cir.), cert. denied, 113 S.Ct. 359 (1992).  Furthermore, a federal habeas corpus petition may not be used to relitigate issues already decided on direct appeal.   See United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985).  Accordingly, the district court's dismissal of Hawkins's habeas petition is AFFIRMED.1



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Hawkins also contends that he was erroneously sentenced to a five year term of supervised release.  However, Hawkins did not raise this issue in the district court or in his direct appeals.  Because he has failed to show cause for this procedural default, we do not address this claim.   See United States v. Johnson, 988 F.2d 941, 945 (9th Cir.1993)